Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 1 of 9 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

IN THE MATTER OF

Case No. 3:21-mj- 02 R K
ALEJANDRO DE LA CRUZ JACOBO
Material Witness

APPLICATION FOR ISSUANCE OF
MATERIAL WITNESS ARREST WARRANT

The United States of America, by the undersigned Assistant United States
Attorney, hereby applies pursuant to 18 U.S.C. § 3144 for issuance of a warrant for
the arrest of ALEJANDRO DE LA CRUZ JACOBO as a material witness in the
criminal proceedings of United States v. Guillermo Roman Alonso, Case No.
3:21-mj- \HO\2 RK . For the reasons set forth in the attached affidavit, the
testimony of ALEJANDRO DE LA CRUZ JACOBO is material in the criminal
proceedings against Guillermo Roman Alonso and it would be impracticable to
secure his presence by subpoena.

Respectfully submitted,

KARIN HOPPMANN
Acting United States Attorney

By: /s/ David B. Mesrobian
DAVID B. MESROBIAN
Assistant United States Attorney
USA No. 188
300 N. Hogan Street, Suite 700
Jacksonville, FL 32202-4270
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: david.mesrobian@usdoj.gov
Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 2 of 9 PagelD 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
AND MATERIAL WITNESS WARRANT

I, Jonathan Baez, being a duly sworn and appointed Border Patrol Agent
for the United States Department of Homeland Security, Customs and Border
Protection, United States Border Patrol, hereby make the following statement in
support of the attached criminal complaint.

l, I have been a Border Patrol Agent for over eighteen years. I have
training and experience in the enforcement of the immigration and nationality
laws of the United States. I am native speaker of both English and Spanish. In
addition, I have training and experience in the preparation, presentation, and
service of criminal complaints and arrest warrants.

2. The statements contained in this affidavit are based on my personal
experience and observations as well as the experiences and observations of fellow
Border Patrol Agents and other law enforcement officers as they have described
them to me. This affidavit does not contain every fact regarding the investigation
but only sufficient facts to support probable cause to believe that on August 19,
2021, GUILLERMO ROMAN ALONSO (“ROMAN”), a citizen of Mexico,
transported an alien unlawfully present in the United States, for the purpose of
private financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)Q@).

5. This affidavit also sets forth sufficient facts to establish probable

cause to believe that the testimony of ALEJANDRO DE LA CRUZ JACOBO

ne
Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 3 of 9 PagelD 3

(“DE LA CRUZ”), a citizen of Mexico, is material in the criminal proceedings
against ROMAN, that it would be impracticable to secure his presence by
subpoena, and that therefore a material witness warrant should be issued to
secure his presence, pursuant to 18 U.S.C. § 3144.

4, From training and experience, I know that criminal alien smuggling
operations transport aliens who are unlawfully present in the United States from
the border with Mexico to staging cities in California, Arizona, New Mexico, and
Texas. After the aliens arrive in these cities, alien smugglers transport them to
large metropolitan areas in the United States to look for better job opportunities.
The smuggled aliens are primarily from Mexico, Guatemala, Honduras, and El
Salvador. Smuggling cartels are usually owned by Mexican nationals and are
operated from Mexico and within the United States. The smuggling cartels
primarily use Hispanic males from Mexico or the United States to drive the
smuggling vehicles because they speak Spanish and are familiar with Latin
American customs and cultures.

3: On August 19, 2021, at approximately 2:30 p.m., a Florida Highway
Patrol trooper contacted the Jacksonville Border Patrol Station and indicated that
he had stopped a 2016 Mazda SUV with three occupants for speeding while
traveling southbound on Interstate 75 near Lake City, in Columbia County, in the

Middle District of Florida. The trooper advised that during the course of his

\K
Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 4 of 9 PagelD 4

investigation, the back seat passenger, later identified as DE LA CRUZ, advised
the trooper that he was unlawfully present in the United States and that he had
paid the front seat passenger, later identified as ROMAN, to transport him from
Texas to Florida. The trooper also advised that the driver of the vehicle, later
identified as JOEL ALVARADO, was on federal probation for an alien
smuggling conviction. Based on this information, Border Patrol Agents Stephen
Garland, Joseas Montez, and I along with Homeland Security Investigations
Special Agent Louis Hollis proceeded to the Lake City, Florida Highway Patrol
Station to conduct additional investigation.

6. At approximately 3:30 p.m., I arrived at the Lake City Station where
the subjects had been transported. I approached all three individuals and
identified myself as a Border Patrol agent. I asked all three individuals separately
of their immigration status. ROMAN and DE LA CRUZ said they were both
from Mexico with no proper immigration documents to enter or remain legally in
the United States. ALVARADO stated he was a United States citizen born in
Laredo, Texas.

7. At approximately 5:00 p.m., Agent Hollis and I interviewed DE LA
CRUZ. DE LA CRUZ stated that he is a citizen and national of Mexico, and he
resided in the state of Jalisco. DE LA CRUZ stated that he arranged to be

smuggled into the United States with a smuggler known as “Alexis.” DE LA
Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 5 of 9 PagelID 5

CRUZ stated he agreed to pay “Alexis” eight thousand dollars once he was
successfully smuggled. DE LA CRUZ said that “Alexis” illegally brought him
across the border somewhere in the Laredo, Texas area, but that once he got
across the border, “Alexis” abandoned him. DE LA CRUZ explained that a
vehicle later picked him up near the border and took him to a house somewhere
in Laredo, Texas. After a few days, DE LA CRUZ was transported to another
house in San Antonio, Texas.

8. DE LA CRUZ said that law enforcement officials raided the
residence where he was staying in San Antonio, but he was able to avoid arrest.
DE LA CRUZ stated that after the raid, he met ROMAN at a nearby store. DE
LA CRUZ stated that he explained his situation to ROMAN, and asked if
ROMAN could transport him to Florida, to which ROMAN agreed. DE LA
CRUZ said that his friend “Miguel” was going to pay ROMAN for the
transportation fees, and that DE LA CRUZ paid ROMAN $200 for gas and food.
DE LA CRUZ said that on August 18, 2021, ROMAN and ALVARADO picked
DE LA CRUZ up from the hotel where he was staying, and they departed for
Florida.

9. At approximately 6:15 p.m., Agent Hollis and I advised ROMAN of
his constitutional rights, and he agreed to be interviewed. The interview was

recorded. ROMAN said he is a Mexican national illegally present in the United
Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 6 of 9 PagelD 6

States. Furthermore, ROMAN said that he had been previously removed from
the United States. ROMAN stated that in May 2021, he was stopped, along with
eight other illegal aliens, by a sheriff's deputy in Texas. On that occasion,
ROMAN stated that he provided information to law enforcement about an alien
smuggling organization in Mexico with which he was involved, and the houses
and vehicles used by the organization in the United States.

10. ROMAN said that he met DE LA CRUZ in Laredo, Texas, after
DE LA CRUZ was abandoned by his smuggler. ROMAN said that he took DE
LA CRUZ to his house and harbored him for approximately eight days. During
that time, DE LA CRUZ explained to ROMAN that he had been abandoned by
his previous smuggler and needed assistance getting to Florida. DE LA CRUZ
provided ROMAN with the telephone number for his smuggler, “Alexis.”
ROMAN said that he communicated with “Alexis,” and told him that he was
with DE LA CRUZ. ROMAN said that “Alexis” advised ROMAN that
ROMAN could transport DE LA CRUZ to Florida. ROMAN said that DE LA
CRUZ agreed to pay ROMAN $1,400 to transport him to Florida.

11. ROMAN said that he informed his friend ALVARADO about DE
LA CRUZ’s situation, and ALVARADO agreed to accompany him on the trip to

Florida. ROMAN said that he and ALVARADO were going to continue to

er
Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 7 of 9 PagelD 7

Miami for vacation after dropping DE LA CRUZ off. ROMAN also said that he
and ALVARADO were going to split the smuggling fees.

12. Atapproximately 7:00 p.m., Agent Hollis and I advised
ALVARADO of his constitutional rights, and he agreed to be interviewed. The
interview was recorded. ALVARADO advised that he is currently on federal
probation for transporting aliens unlawfully present in the United States, but
denied any knowledge of DE LA CRUZ as an alien unlawfully present in the
United States being smuggled. A Florida Highway Patrol trooper advised me
that he had been in touch with a United States Probation Officer who was
currently supervising ALVARADO.

13. On August 19, 2021, at approximately 8:20 p.m., I advised Assistant
United States Attorney David B. Mesrobian of the foregoing facts, and he
authorized criminal prosecution of ROMAN and also authorized an application
for a material witness warrant for DE LA CRUZ.

14. During processing, a Border Patrol agent entered the fingerprints of
ROMAN into a biometric identification system that compared his fingerprints
with the fingerprints of persons who have been previously encountered by
immigration authorities. The system returned a match and confirmed that: on
June 18, 2008, ROMAN was detained for being unlawfully present in the United

States, and allowed to voluntarily return to Mexico; on June 20, 2008, ROMAN
Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 8 of 9 PagelD 8

was detained for being unlawfully present in the United States, and subjected to
expedited removal to Mexico; on February 11, 2021, ROMAN was detained for
being unlawfully present in the United States, and returned to Mexico; and on
May 9, 2021, ROMAN was detained for being unlawfully present in the United
States, and returned to Mexico.

15. During processing, a Border Patrol agent entered the fingerprints of
DE LA CRUZ into a biometric identification system that compared his
fingerprints with the fingerprints of persons who have been previously
encountered by immigration authorities. The system returned a match and
confirmed that: on April 14, 2018, DE LA CRUZ was detained for being
unlawfully present in the United States, and allowed to voluntarily return to
Mexico; and on July 22, 2021, DE LA CRUZ was detained for being unlawfully
present in the United States, and allowed to voluntarily return to Mexico.

Based upon the foregoing facts, I believe there is probable cause to
establish that GUILLERMO ROMAN ALONSO transported an alien
unlawfully present in the United States, for the purpose of private financial gain,

in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(i), and that
Case 3:21-mj-01402-JRK Document1 Filed 08/20/21 Page 9 of 9 PagelD 9

ALEJANDRO DE LA CRUZ JACOBO 1s a material witness for whom a
material witness arrest warrant should be issued, pursuant to 18 U.S.C. § 3144.

Yertttua Wwe

nathan Baez, Border Patrol gent
ts nited States Border Patrol
Jacksonville, Florida

SWeornw Ks Vas fork
YAR OW g \ze\zoat,

ae Kd

YS, Magis Seats Judas
